DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 16-23) in the reply filed on July 14, 2022 is acknowledged. Claims 24-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is deemed proper and is therefore made FINAL.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halasa et al (US 2010/0206443) in view of Morita et al (US 6,472,464).
Regarding claims 16-18, Halasa teaches a styrene butadiene copolymer (Abstract, claims) comprising a styrene content from 20 to 40 wt % (Abstract) and the butadiene content ranges from 60 to 80 % by weight (Abstract).  Halasa teaches that the composition contains the following distribution of styrene units:
1 styrene unit
0 to 30 wt % (Abstract)
2 styrene unit
Greater than 25 % (graph and [0052])
5-8 styrene units
5 to 20 wt % (Abstract)
9 styrene units
Less than 5 wt % (Abstract)

	
	However, Halasa fails to teach that the content of styrene sequences having greater than 3 styrene units is greater than 30 wt %.
	Morita teaches a styrene butadiene copolymer (Abstract) which contains styrene sequences having 4 to 20 styrene units is in the range from 40 to 65 wt % (col. 3, lines 60-65).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the SBR of Halasa have the amount of styrene units which range from 4 to 20 units has taught by Morita.  One would have been motivated to do so in order to receive the expected benefit of managing the fracture characteristics, abrasion resistance, and hysterises loss (Morita, col. 3, line 60 – col. 4, line 5).
	Regarding claim 21, Halasa teaches that the glass transition temperature ranges from -80 to -50 C ([0037]).
	Regarding claim 22, Halasa teaches that the molecular weight distribution ranges from 0.8 to 1.2 ([0036]).
	Regarding claim 23, these are product-by-process limitations and do not carry much patentable weight.
Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764